

115 HR 5057 IH: Protect America’s Secrets Act
U.S. House of Representatives
2018-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5057IN THE HOUSE OF REPRESENTATIVESFebruary 15, 2018Mrs. Murphy of Florida (for herself, Mr. Moulton, and Mr. Panetta) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend the Intelligence Reform and Terrorism Prevention Act of 2004 to limit access to classified
			 information, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protect America’s Secrets Act. 2.FindingsThe Congress finds the following:
 (1)Pursuant to Executive Order 12968 of 1995, [t]he national interest requires that certain information be maintained in confidence through a system of classification in order to protect our citizens, our democratic institutions, and our participation within the community of nations..
 (2)Executive Order 12968 states that no employee shall be granted access to classified information unless that employee has been determined to be eligible in accordance with this order and to possess a need-to-know..
 (3)Executive Order 12968 further provides that employees shall not be granted access to classified information unless they—
 (A)have been determined to be eligible for access by agency heads or designated officials based upon a favorable adjudication of an appropriate investigation of the employee’s background;
 (B)have a demonstrated need-to-know; and (C)have signed an approved nondisclosure agreement.
 (4)Intelligence Community Directive 704 of 2008 states that Heads of IC Elements or designees may determine that it is in the national interest to authorize temporary access to SCI [Sensitive Compartmented Information] and other controlled access program information, subject to the following requirements—temporary access approvals shall be granted only during national emergencies, hostilities involving United States personnel, or in exceptional circumstances when official functions must be performed … . In any case, temporary access shall not exceed one year..
 (5)Public reports indicate that members of the President’s staff have been granted access to highly sensitive information without favorably adjudicated security clearances, and that interim access has been granted such clearances have been extended for more than a year while the investigations continue.
 3.Sense of CongressIt is the sense of Congress that— (1)no employee of the Federal Government, including those in the Executive Office of the President, should be granted access to highly sensitive information without a favorably adjudicated clearance; and
 (2)the fact that members of the President’s staff had access to the President’s Daily Brief and the most highly sensitive information in the United States Government, without a fully adjudicated clearance, creates a double standard in the Federal branch; undermines the integrity of the clearance system; and potentially threatens United States national security.
 4.RequirementSection 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458) is amended—
 (1)in subsection (a)(1)(A), by inserting before the semi-colon at the end the following: , including the Executive Office of the President; and (2)by adding at the end the following:
				
					(k)Restrictions on access to highly sensitive programs
 (1)RequirementNo employee shall be granted access to information on any highly sensitive program, including information contained in any briefing (including the President’s Daily Brief) provided by any element of the intelligence community to the President, unless the employee has—
 (A)been determined to be eligible for access by the head of an agency or designated official based upon a full personnel security investigation and a favorable adjudication;
 (B)a demonstrated need-to-know; and (C)signed an approved nondisclosure agreement.
 (2)ApplicationParagraph (1) shall be applied so as to prohibit any employee with an interim security clearance and for whom the applicable adjudicating agency has not made a final determination from gaining access to information on any highly sensitive program.
 (3)Temporary access not effectedNotwithstanding the requirements of this subsection, temporary access to higher classification levels may be granted as outlined in section 2.3 of Executive Order 12986 (or any successor Executive order).
 (4)Definition of employeeFor purposes of this subsection, the term employee means an individual, other than the President and Vice President— (A)employed by, detailed or assigned to, an agency, including members of the Armed Forces;
 (B)an expert or consultant to an agency; (C)an industrial or commercial contractor, licensee, certificate holder, or grantee of an agency, including all subcontractors;
 (D)a personal services contractor; or (E)any other category of person who acts for or on behalf of an agency as determined by the appropriate agency head.
							.
			